

116 HR 6005 IH: Know the Price Act
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6005IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Malinowski (for himself and Mr. Bucshon) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to increase transparency of group health plans and health insurance issuers offering group or individual health insurance coverage by removing gag clauses on price and quality information, and for other purposes.1.Short titleThis Act may be cited as the Know the Price Act.2.Increasing transparency by removing gag clauses on price and quality informationSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:2729A.Increasing transparency by removing gag clauses on price and quality information(a)Increasing price and quality transparency for plan sponsors and consumers(1)Group health plansA group health plan or a health insurance issuer offering group health insurance coverage may not enter into an agreement with a health care provider, network or association of providers, third-party administrator, or other service provider offering access to a network of providers that would directly or indirectly restrict a group health plan or health insurance issuer from—(A)providing provider-specific cost or quality of care information, through a consumer engagement tool or any other means, to referring providers, the plan sponsor, enrollees, or eligible enrollees of the plan or coverage;(B)electronically accessing de-identified claims and encounter data for each enrollee in the plan or coverage, upon request and consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act, the amendments to this Act made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990, with respect to the applicable health plan or health insurance coverage, including, on a per claim basis—(i)financial information, such as the allowed amount, or any other claim-related financial obligations included in the provider contract;(ii)provider information, including name and clinical designation;(iii)service codes; or(iv)any other data element normally included in claim or encounter transactions when received by a plan or issuer; or(C)sharing data described in subparagraph (A) or (B) with a business associate as defined in section 160.103 of title 45, Code of Federal Regulations (or successor regulations), consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act, the amendments to this Act made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990.(2)Individual health insurance coverageA health insurance issuer offering individual health insurance coverage may not enter into an agreement with a health care provider, network or association of providers, or other service provider offering access to a network of providers that would, directly or indirectly restrict the health insurance issuer from—(A)providing provider-specific price or quality of care information, through a consumer engagement tool or any other means, to referring providers or the plan sponsor, enrollees, or eligible enrollees of the plan or coverage; or(B)sharing data described in subparagraph (A) with a business associate as defined in section 160.103 of title 45, Code of Federal Regulations (or successor regulations), consistent with the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act, the amendments to this Act made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990, for plan design, plan administration, and plan, financial, legal, and quality improvement activities.(3)Clarification regarding public disclosure of informationNothing in paragraph (1)(A) or (2)(A) prevents a health care provider, network or association of providers, or other service provider from placing reasonable restrictions on the public disclosure of the information described in such paragraphs (1) and (2).(4)AttestationA group health plan or a health insurance issuer offering group or individual health insurance coverage shall annually submit to, as applicable, the applicable authority described in section 2723 or the Secretary of Labor, an attestation that such plan or issuer is in compliance with the requirements of this subsection.(5)Rule of constructionNothing in this section shall be construed to otherwise limit group health plan or plan sponsor access to data currently permitted under the privacy regulations promulgated pursuant to section 264(c) of the Health Insurance Portability and Accountability Act, the amendments to this Act made by the Genetic Information Nondiscrimination Act of 2008, and the Americans with Disabilities Act of 1990..